DETAILED ACTION
This office action is in response to amendment filed on 06/27/2022. This action is made Final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/27/2022has been entered. Claims 1 – 12, 14 - 16 remain pending in the application. Applicant’s amendment to the claims have overcome each and every 112(a) and 112(b) rejections previously set forth in the Non-Final Office Action mailed on 03/28/2022. The amendments have not overcome the previous 101 rejection of claims 1 – 8.

Response to Arguments
Applicant’s arguments with respect to 112f interpretation of claims 14 and 16 are persuasive, therefore, previous 112f interpretation respect to claims 14 and 16 have been withdrawn.
Applicant’s argued that claim 1 is related to generate a machine learning or artificial intelligence that may relating to “reducing amount of data exchanged between a data gathering entity, such as a vehicle and a remote processing or computing entity, such as edge computing device or could computing server.” Therefore, the claim seeks to improve upon the operation of computer-related technology by reducing the amount of data traffic/data needed to execute ML/AL operations. (Remarks, page 8)
Examiner respectfully disagreed with the argument. Claim 1 recites a method for collecting vehicle-related data, extracting a number of data point corresponding to determine a number of data point necessary for performing at least one of an extrapolating function and an interpolation function, and transmitting the extracted number of data point. Examiner submits that claim 1 recites at least one abstract idea as a person could evaluate some given scenario patterns to determine a number of data necessary for performing the interpolating and extrapolating functions. The additional limitations of extracting data and transmitting the extracted data are well known in the art and do not provide inventive concepts or integrate the claim into a practical application. The amendment added an additional limitation “by a processor of the vehicle” in an attempt to link the claimed invention to a technological environment. The “processor” is claimed at a high level of generality and merely automates the determining steps, therefore acting as a generic computer to perform the abstract idea. For at least the reason above, it is believed the 101 rejection of claim 1 should be sustained.

Applicant further argued as follows,
With respect to 102 rejection of claim 14. Sathyanarayana does not suggest to pre-filter the received vehicle-related data to ultimately filter out unneeded/undesired data so that less data maybe transmitted to an AI system. The previous Office Action allegedly mapped the teaching of Sathyanarayana reciting “detecting a vehicle event based on received data exceeding a threshold” to both of the limitations “a communications circuit receiving vehicle-related data” and “determining whether the received vehicle-related data contains first anomalous data relative to a first vehicle operating threshold” (Remarks, page 10).
With respect to 103 rejection of claim 1, Sathyanarayana explicitly describes that the basis for selecting a data subset is the detected event, not how much data is needed by the applicable algorithm. The size of the algorithm is not indicative of how much data that algorithm needs in order to perform. (Remarks, page 11 – 12)
		
With respect to point (a), Examiner respectfully disagreed. First, claim 14 does not explicitly recite any limitation that suggests pre-filtering vehicle-related data to ultimately filter out unneeded/undesired data so that less data maybe transmitted to an AI system as Applicant alleged. Instead, claim 14 recites a vehicle comprising a pre-filtering circuit that determines first and second anomalous data and transmits the determined first and second anomalous data to an artificial intelligence system. Secondly, with respect to the teaching of Sathyanarayana, Sathyanarayana teaches to receive vehicle-related data and determine whether the received vehicle-related data contains data exceeding operating threshold (first anomalous data) indicating an occurrence of a vehicle event ([Par. 0055]). Once the event is detected, the system triggers to collect second or additional data associated with the event. Therefore, it is believed that the mapping of claim 14 of previous Office Action is sufficient. 

With respect to point (b), Examiner respectfully disagreed. Examiner would like to direct Applicant’s attention to paragraph [0066] of Sathyanarayana reciting “transmitting data to the remote computing subsystem based on the data requirements… Data requirements can be determined based on context; for example, BlockS220 can include determining which processing modules (e.g., networks, CNNs, etc.) are actively being used at the remote computing subsystem, and only transmitting factors (e.g., extracted from the vehicle sensor data at the edge computing subsystem) needed by the active processing modules to the remote computing subsystem.” The system selects only subset of collected data that will be required by the active processing module at the remote computing subsystem rather than transmitting all collected vehicle data to the remote system. This allows to reduce undesired data to be transmitted, hence reducing transmission load. Therefore, the mapping of claim 1 of previous Office Action is sufficient. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 - 8 are rejected under 35 U.S.C. 101 because the claim invention is directed to a
judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significant more.

As regarding to claim 1 – 8,
101 Analysis – Step 1 
Claim 1 is directed to a method (i.e., a process). Therefore, claim 1 is within at least one of the four statutory categories. 

101 Analysis – Step 2A, Prong I 
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites: 

A method comprising: 
collecting vehicle-related data from at least one of sensors of a vehicle or information sources remotely located from the vehicle and communicating with the vehicle; 
determining, by a processor of the vehicle, a number of data points necessary for performing at least one of an extrapolation function and an interpolation function; 
extracting, by the processor of the vehicle, a number of data points commensurate with the necessary number of data points from the collected vehicle-related data; and 
transmitting, via a communications circuit of the vehicle, the extracted data points to an entity performing the at least one of the extrapolation function and the interpolation function.

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. Specifically, the “determining” step encompasses a person making judgment of a necessary group of data can be used for performing at least an extrapolation function or extrapolation function, wherein the group of data, as described in the specification [Par. 0036], can be specified in a scenario pattern. Accordingly, the claim recites at least one abstract idea. 

101 Analysis – Step 2A, Prong II 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 

In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”): 

A method comprising: 
collecting vehicle-related data from at least one of sensors of a vehicle or information sources remotely located from the vehicle and communicating with the vehicle; 
determining, by a processor of the vehicle, a number of data points necessary for performing at least one of an extrapolation function and an interpolation function; 
extracting, by the processor of the vehicle, a number of data points commensurate with the necessary number of data points from the collected vehicle-related data; and 
transmitting, via a communications circuit of the vehicle, the extracted data points to an entity performing the at least one of the extrapolation function and the interpolation function.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of “collecting vehicle-related data” the examiner submits that this limitation refers to a mere data gathering which is a form of insignificant extra-solution activity. The additional limitation “extracting a number of data point” is directed to insignificant post-solution activity that does not integrate the claim into practical application. Furthermore, the limitation “transmitting the data points to an entity performing the at least one of the extrapolation function and the interpolation function” is recited as a high level of generality (i.e. as a general means of transmitting data over a network) (MPEP 2106.05(d) II). Regarding the additional limitations of “by a processor of the vehicle” the examiner submits that these limitations are an attempt to generally link additional elements to a technological environment. In particular, the processor is recited at a high level of generality and merely automates the determining steps, therefore acting as a generic computer to perform the abstract idea. The processor is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The additional limitation is no more than mere instructions to apply the exception using a computer (the processor).

Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

101 Analysis – Step 2B 
Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. Furthermore, there are no additional limitations provide an inventive concept. The additional element of “by a processor of a vehicle” amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional limitation “collecting vehicle-related data” is directed to insignificant extra-solution activities, therefore, not provide inventive concept. The additional limitation of “extracting data” is directed to insignificant post-solution activities that does not provide inventive concept. The additional limitation of “transmitting the extracted data” is directed to a mere transmission of data over a network, therefore not provide inventive concept. Hence, the claim is not patent eligible. 

Dependent claims 2 – 8 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-known additional elements that do not integrate the judicial exception into a practical application. Specifically, claim 2 recites to input data to an artificial intelligence. The “artificial intelligence” is recited at a high level of generality and is directed to a generic computer. Inputting data to an artificial intelligence does not integrate the claim into a practical applicaton or provide inventive concept. Claims 3 – 8 do not recite any additional limitation that could integrate the claim into practical application or provide inventive concept. Therefore, dependent claims 2 – 8 are not patent eligible under the same rationale as provided for in the rejection of claim 1. 

Therefore, claims 1 – 8 are ineligible under 35 USC §101.	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 14 - 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sathyanarayana et al. (Publication No. US 20190266029 A1; hereafter Sathyanarayana).
Regarding to claim 14, Sathyanarayana teaches A vehicle, comprising: 
	a communications circuit receiving vehicle-related data; ([Par. 0055], “Generating the event-based trigger can include detecting a vehicle event and triggering a portion of the method 100 in response to detecting the vehicle event. In variations, detecting the vehicle event can include detecting the onset of a vehicle event (e.g., the onset of a hard braking event based on a deceleration signal exceeding a threshold deceleration value), which can be used to trigger further (e.g., subsequent, simultaneous additional, etc.) vehicle sensor data collection (e.g., activation of high resolution rangefinders based on detection of an object within a threshold radius of the host vehicle using image data).”)
	a pre-filtering circuit operatively connected to the communications circuit, the pre-filtering circuit ([Par. 0022 – 0024], “onboard vehicle system”):  SMRH:4852-9243-0246.1-- 53 --P A T E N T Docket No. 31EV-296423 (2019-209_P-A-3800) 
		determining whether the received vehicle-related data contains first anomalous data relative to a first vehicle operating threshold; ([Par. 0055], “Generating the event-based trigger can include detecting a vehicle event and triggering a portion of the method 100 in response to detecting the vehicle event. In variations, detecting the vehicle event can include detecting the onset of a vehicle event (e.g., the onset of a hard braking event based on a deceleration signal exceeding a threshold deceleration value), which can be used to trigger further (e.g., subsequent, simultaneous additional, etc.) vehicle sensor data collection (e.g., activation of high resolution rangefinders based on detection of an object within a threshold radius of the host vehicle using image data).” This is interpreted as the event is detected based on a first set of sensor data that exceeds operating threshold.)
		in response to a determination that the received vehicle-related data contains first anomalous data, triggering collection of additional vehicle-related data comprising second anomalous data relative to a second vehicle operating threshold; ([Par. 0055], “Generating the event-based trigger can include detecting a vehicle event and triggering a portion of the method 100 in response to detecting the vehicle event. In variations, detecting the vehicle event can include detecting the onset of a vehicle event (e.g., the onset of a hard braking event based on a deceleration signal exceeding a threshold deceleration value), which can be used to trigger further (e.g., subsequent, simultaneous additional, etc.) vehicle sensor data collection (e.g., activation of high resolution rangefinders based on detection of an object within a threshold radius of the host vehicle using image data).”; [Par. 0081], “block S220 functions to control the vehicle computing subsystem510 to select frames of the interior image data and the exterior image data to send to the remote system 520 based on the determined severity of the first event, select portions of the selected frames based on the severity, and send the selected portions of the selected frames to the remote system520.”; [Par. 0083], “A number of selected frames can be determined based on severity, such that more frames are selected for more severe events. If severity is above a severity threshold, a video clip can be selected from the image data. A length of the video clip can be determined based on severity, such that a longer video clip is selected for more severe events.” This is interpreted as once the event is detect based on first set of sensor data, it triggers to further collect subsequent, simultaneous additional vehicle sensor data associating with the event, the additional vehicle sensor data is determined as anomalous data when it exceeds severity threshold.)
		transmitting the first and second anomalous data to an artificial intelligence system analyzing the first and second anomalous data to characterize one or more vehicle-related events represented by the first and second anomalous data, the first and second anomalous data amount to a number of data points that is less than a number of data points that can be extracted from the received vehicle-related data and the additional vehicle-related data.
[Par. 0057], “Block S220 functions to transmit sensor data (e.g., synchronized interior and exterior image data, synchronized interior image data and IMU data, correlated data, etc.) to the remote system (e.g., 520). The sensor data is preferably associated with the detected event, but can alternatively or additionally be any other suitable data.”)

[Par. 0062 – 0063], “block S220 samples additional vehicle sensor data from a sensor in addition to sampling data from the interior and exterior cameras, and transmit the additional sensor data to the remote system (e.g., 520). In some variations, block 220 functions to select a data subset from the additional sensor data based on a detected event, and transmit the data subset to the remote system. The additional sensor data sampled at block S220 can include location data (e.g., GPS data), motion data (e.g., inertial measurement unit/IMU data), inertial data, gyroscope data, location data, routing data, kinematic data, and vehicle telemetry data (e.g., collected from an OBD II port via a suitable data connection). However, vehicle sensor data can include any other suitable data. [0063] In some variations, block S220 functions to reduce data redundancy in inputs provided to machine learning models (e.g., the remote detector .sub.521) by using the vehicle computing subsystem to collect data based on detection of a vehicle event.”

([Par. 0058 - 0060], “In some variations, block S220 can optionally include selecting a data subset from the sensor data (e.g., synchronized sensor data) based on a detected event, and transmit the data subset to the remote system. in response to event detection, selecting a data subset from the sensor data based on the detected event. In some embodiments, the selection of the data subset is performed by the vehicle computing subsystem. In some embodiments, the selection of the data subset is performed by an Engine Control Unit (ECU). In some embodiments, the selection of the data subset is performed by a computing subsystem of the vehicle 501. In some variations, image data of interest is selected from the sensor data based on at least one feature of the detected event, interior image data, and/or exterior image data. Detected vehicle event features can include an event label generated by the on-board detector, an event severity, and the like… a video segment of the synchronized interior and exterior image data is selected based on the detected vehicle event features, and the video segment spans a window of time extending from a time of the detected event.”

This is interpreted as only data of interest associated with the detected event is extracted from the collected data and is transmitted to the remote computing system for event analysis. Therefore, the transmitted data is less than the total data collected.)  

Regarding to claim 15, Sathyanarayana teaches the vehicle of claim 14.
Sathyanarayana further teaches further comprising a plurality of operational sensors from which at least a portion of the vehicle-related data and the additional vehicle- related data originates. ([Par. 0022], “The sensors can include: cameras (e.g., wide angle, narrow angle, or having any other suitable field of view; visible range, invisible range, IR, multispectral, hyperspectral, or sensitive along any suitable wavelength; monocular, stereoscopic, or having any suitable number of sensors or cameras; etc.), kinematic sensors (e.g., accelerometers, IMUs, gyroscopes, etc.), optical systems (e.g., ambient light sensors), acoustic systems (e.g., microphones, speakers, etc.), range-finding systems (e.g., radar, sonar, TOF systems, LIDAR systems, etc.),location systems (e.g., GPS, cellular trilateration systems, short-range localization systems, dead-reckoning systems, etc.), temperature sensors, pressure sensors, proximity sensors (e.g., range-finding systems, short-range radios, etc.), OBD scanners (e.g., wirelessly connectable to the onboard vehicle system, integrated into the onboard vehicle system, etc.), or any other suitable set of sensors.”; [Par. 0036], “The on-board detector includes a first computational model type and functions to detect an event from the sensor data (e.g., synchronized interior an exterior image data, synchronized interior image data with IMU data, synchronized interior sensor data and IMU data, etc.). The communication system functions to transmit the sensor data to a remote system, and the remote system includes a remote detector configured to detect the event and to generate a remote label from a data subset of the sensor data.”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sathyanarayana et al. (Publication No. US 20190266029 A1; hereafter Sathyanarayana) in view of Zong, Pei-Liang (English Translation of Publication No. CN 109774389 A; hereafter Zong).

Regarding to claim 1, Sathyanarayana teaches A method comprising: 
	collecting vehicle-related data from at least one of sensors of a vehicle or information sources remotely located from the vehicle and communicating with the vehicle; ([Par. 0055], “Generating the event-based trigger can include detecting a vehicle event and triggering a portion of the method 100 in response to detecting the vehicle event. In variations, detecting the vehicle event can include detecting the onset of a vehicle event (e.g., the onset of a hard braking event based on a deceleration signal exceeding a threshold deceleration value), which can be used to trigger further (e.g., subsequent, simultaneous additional, etc.) vehicle sensor data collection (e.g., activation of high resolution rangefinders based on detection of an object within a threshold radius of the host vehicle using image data).”)
	determining, by a processor of the vehicle, a number of data points necessary for performing at least one of an analysis algorithm functions; ([Par. 0024 – 0025], “Each analysis algorithm functions to detect a vehicle event from the sensor data, such as the synchronized interior image data and exterior image data of the vehicle (e.g., 501, shown in FIG. 2). Different analysis algorithms preferably detect different vehicle events, but multiple analysis algorithms can detect the same event, an analysis algorithm can detect multiple events, or have any suitable relationship with the remainder of the analysis algorithms”; [Par. 0058 - 0060], “in response to event detection, selecting a data subset from the sensor data based on the detected event. In some embodiments, the selection of the data subset is performed by the vehicle computing subsystem. In some embodiments, the selection of the data subset is performed by an Engine Control Unit (ECU). In some embodiments, the selection of the data subset is performed by a computing subsystem of the vehicle 501. In some variations, image data of interest is selected from the sensor data based on at least one feature of the detected event, interior image data, and/or exterior image data. Detected vehicle event features can include an event label generated by the on-board detector, an event severity, and the like… a video segment of the synchronized interior and exterior image data is selected based on the detected vehicle event features, and the video segment spans a window of time extending from a time of the detected event. The window of time can be adjusted based on detected severity of the event, such that the window of time increases as the detected severity increases.”; [Par. 0066], “Data requirements can be determined based on context; for example, BlockS220 can include determining which processing modules (e.g., networks, CNNs, etc.) are actively being used at the remote computing subsystem, and only transmitting factors (e.g., extracted from the vehicle sensor data at the edge computing subsystem) needed by the active processing modules to the remote computing subsystem.”) This is interpreted as the system could determines a data subset of interest selected from the collected data depending on an identified analysis algorithm function that may only need a certain group of sensor data to analyze the event.) 

	extracting, by the processor of the vehicle, the number of data points commensurate with the necessary number of data points from the collected vehicle-related data; ([Par. 0058 - 0060], “in response to event detection, selecting a data subset from the sensor data based on the detected event. In some embodiments, the selection of the data subset is performed by the vehicle computing subsystem. In some embodiments, the selection of the data subset is performed by an Engine Control Unit (ECU). In some embodiments, the selection of the data subset is performed by a computing subsystem of the vehicle 501. In some variations, image data of interest is selected from the sensor data based on at least one feature of the detected event, interior image data, and/or exterior image data. Detected vehicle event features can include an event label generated by the on-board detector, an event severity, and the like… a video segment of the synchronized interior and exterior image data is selected based on the detected vehicle event features, and the video segment spans a window of time extending from a time of the detected event. The window of time can be adjusted based on detected severity of the event, such that the window of time increases as the detected severity increases.”; [Par. 0066], “Data requirements can be determined based on context; for example, BlockS220 can include determining which processing modules (e.g., networks, CNNs, etc.) are actively being used at the remote computing subsystem, and only transmitting factors (e.g., extracted from the vehicle sensor data at the edge computing subsystem) needed by the active processing modules to the remote computing subsystem.”)  This is interpreted as the data subset of interest associated with the detected event is extracted from the collected data that will be transmitted to a remote system for event analysis.)  and 
transmitting, via a communications circuit of the vehicle, the extracted data points to an entity performing the at least one of the analysis algorithms function. ([Par. 0057], “Block S220 functions to transmit sensor data (e.g., synchronized interior and exterior image data, synchronized interior image data and IMU data, correlated data, etc.) to the remote system (e.g., 520). The sensor data is preferably associated with the detected event, but can alternatively or additionally be any other suitable data.”; [Par. 0066], “Data requirements can be determined based on context; for example, BlockS220 can include determining which processing modules (e.g., networks, CNNs, etc.) are actively being used at the remote computing subsystem, and only transmitting factors (e.g., extracted from the vehicle sensor data at the edge computing subsystem) needed by the active processing modules to the remote computing subsystem.”;  [Par. 0088], “Block S230 can function to perform data analysis and processing tasks that are suited for higher computational power (e.g., a computing cluster, a cloud computing service, etc.) than is available at the edge computing subsystem. Block S230 can also function to perform processing tasks related to driver coaching (e.g., analyzing good versus bad driver behavior over time, detecting good driver behavior, detecting bad driver behavior). Block S230 can also function to perform post-processing of edge-triggered (e.g., event-triggered) data (e.g., collision analysis after occurrence of a collision). Block S230 can also function to perform processing tasks designated for performance by the remote computing subsystem (e.g., in accordance with one or more variations of Block S205, based on the existence of few or no temporal response constraints, etc.). Block S230 can include performance of any suitable processing tasks as described above (e.g., vehicle event data extraction, event trigger determination, driver scoring, the remote layer of a multi-layer processing scheme, etc.), and/or any other suitable processing tasks.”)

	Sathyanarayana teaches to apply at least one of analysis algorithm function to characterize the event based on sensor data, but does not explicitly disclose to perform at least one of an extrapolation function and an interpolation function to analyze the event. 

	However, Zong teaches to perform at least one of an extrapolation function and an interpolation function to analyze the event. ([Par. 0006], “the time stamp of the wheel speed signal is an event-based sampling, which is essentially different from the traditional time-based sampling: the sampling period is not fixed; this brings a series of problems for further spectrum analysis, such as the inability to use the classical time-based sampling. Therefore, a suitable interpolation algorithm needs to be used to convert the event-based sampling into time-based uniform sampling.”; [Par. 0016], “the ring gear wheel speed frequency signal with the production error eliminated is event based sampling. There is an essential difference in time sampling, that is, the sampling period is not fixed, which brings a series of problems for further spectrum analysis. For example, classical discrete signal analysis methods cannot be used for filtering and discrete Fourier transform. Therefore, an interpolation algorithm is required. Convert the event-based sampling to time-based uniform sampling; after the interpolation operation is completed, the non-uniformly sampled round-speed sampling data is uniformly sampled”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Sathyanarayana to incorporate the teaching of Zong. The modification would have been obvious because by interpolating sensor data, it converts event-based sampling into time-based uniform sampling and “the basic idea of the interpolation algorithm is as follows: on the premise of the kernel function, with each time-based interpolation point as the center, the weighted average of the surrounding points is used as the interpolation result, so as to avoid the influence of the sensitivity of linear interpolation on noise;”(Zong, [Par. 104]). Therefore, it allows a more accurate result of the event analysis.).

Regarding to claim 2, the combination of Sathyanarayana and Zong teaches the method of claim 1.
Sathyanarayana further teaches wherein the at least one of the analysis algorithm function generates an input to a data-reduced artificial intelligence analytics system. ([Par. 0063], “block S220 functions to reduce data redundancy in inputs provided to machine learning models (e.g., the remote detector .sub.521) by using the vehicle computing subsystem to collect data based on detection of a vehicle event. Additionally or alternatively, data selection, processing and/or selective transmission can reduce transmission resources (e.g., bandwidth, packets, amount of transmitted data, etc.) required to send relevant data from the edge(e.g., onboard vehicle system) to the remote computing system.”)
Zong teaches interpolation function could be used as an analysis algorithm function to characterize an event based on sensor data as described in claim 1 above.

Regarding to claim 3, the combination of Sathyanarayana and Zong teaches the method of claim 1.
Sathyanarayana further teaches wherein the determination of the number of data points is based on a number of data points specified in a scenario pattern determined by one of a network edge device, a cloud server, or an artificial intelligence analytics system resident on a vehicle associated with the vehicle-related data. ([Par. 0066], “Block S220 can include determining data requirements of the remote computing subsystem and/or communication connection (e.g., signal strength, bandwidth, etc.) and transmitting data to the remote computing subsystem based on the data requirements. For example, Block S220 can include determining a minimum image resolution required for a particular processing module of the remote computing subsystem, and down sampling collected image data to the minimum image resolution to reduce transmission bandwidth requirements, transmission latency, and image size (e.g., for storage or temporary retention). Data requirements can be determined based on context; for example, BlockS220 can include determining which processing modules (e.g., networks, CNNs, etc.) are actively being used at the remote computing subsystem, and only transmitting factors (e.g., extracted from the vehicle sensor data at the edge computing subsystem) needed by the active processing modules to the remote computing subsystem… In relation to Block S220, transmitted data can be vehicle sensor data (e.g., raw vehicle sensor data), vehicle event data (e.g., processed outputs of the edge computing subsystem), and/or any combination of vehicle sensor data, vehicle event data, and any other suitable data.” This is interpreted as the number of data transmitted to the remote system is set based on an identified processing module (networks, CNN, etc) are actively being used at the remote computing system.)

Regarding to claim 4, the combination of Sathyanarayana and Zong teaches the method of claim 3. 
Sathyanarayana further teaches wherein the vehicle-related data originates from at least one of the vehicle, another vehicle in communication with the vehicle, and a third-party information source. ([Par. 0055], “Generating the event-based trigger can include detecting a vehicle event and triggering a portion of the method 100 in response to detecting the vehicle event. In variations, detecting the vehicle event can include detecting the onset of a vehicle event (e.g., the onset of a hard braking event based on a deceleration signal exceeding a threshold deceleration value), which can be used to trigger further (e.g., subsequent, simultaneous additional, etc.) vehicle sensor data collection (e.g., activation of high resolution rangefinders based on detection of an object within a threshold radius of the host vehicle using image data).” wherein this is mapped to sensor data acquired from the vehicle.)

Regarding to claim 5, the combination of Sathyanarayana and Zong teaches the method of claim 1. 
Sathyanarayana further teaches wherein the collected vehicle data comprises a first data point associated with a first type of vehicle-related data. ([Par. 0055], “Generating the event-based trigger can include detecting a vehicle event and triggering a portion of the method 100 in response to detecting the vehicle event. In variations, detecting the vehicle event can include detecting the onset of a vehicle event (e.g., the onset of a hard braking event based on a deceleration signal exceeding a threshold deceleration value), which can be used to trigger further (e.g., subsequent, simultaneous additional, etc.) vehicle sensor data collection (e.g., activation of high resolution rangefinders based on detection of an object within a threshold radius of the host vehicle using image data).” This is interpreted as the event is detected based on a first set of sensor data that exceeds operating threshold.)

Regarding to claim 6, the combination of Sathyanarayana and Zong teaches the method of claim 5.

Sathyanarayana further teaches further comprising collecting a second data point associated with a second type of vehicle-related data related to the first type of vehicle- related data. ([Par. 0055], “Generating the event-based trigger can include detecting a vehicle event and triggering a portion of the method 100 in response to detecting the vehicle event. In variations, detecting the vehicle event can include detecting the onset of a vehicle event (e.g., the onset of a hard braking event based on a deceleration signal exceeding a threshold deceleration value), which can be used to trigger further (e.g., subsequent, simultaneous additional, etc.) vehicle sensor data collection (e.g., activation of high resolution rangefinders based on detection of an object within a threshold radius of the host vehicle using image data).”This is interpreted as once the event is detect based on first set of sensor data, it triggers to further collect subsequent, simultaneous additional vehicle sensor data associating with the event.)

Regarding to claim 7, the combination of Sathyanarayana and Zong teaches the method of claim 5.
Sathyanarayana further teaches wherein the relationship between the first and second types of vehicle-related data is specified by one of a scenario pattern and a previously identified relationship. ([Par. 0055], “Generating the event-based trigger can include detecting a vehicle event and triggering a portion of the method 100 in response to detecting the vehicle event. In variations, detecting the vehicle event can include detecting the onset of a vehicle event (e.g., the onset of a hard braking event based on a deceleration signal exceeding a threshold deceleration value), which can be used to trigger further (e.g., subsequent, simultaneous additional, etc.) vehicle sensor data collection (e.g., activation of high resolution rangefinders based on detection of an object within a threshold radius of the host vehicle using image data).”This is interpreted as the collecting of the additional vehicle sensor data is triggered subsequently to the event detected based on the first set of data that exceeds operating threshold. Therefore, the first set of sensor data and the additional collected sensor data are associated with the detected event.)

Regarding to claim 8, the combination of Sathyanarayana and Zong teaches the method of claim 1.
Sathyanarayana further teaches wherein the number of data points necessary for performing the at least one of the extrapolation function and the interpolation function is less than a total number of data points available in the collected vehicle-related data. ([Par. 0058 - 0060], “in response to event detection, selecting a data subset from the sensor data based on the detected event. In some embodiments, the selection of the data subset is performed by the vehicle computing subsystem. In some embodiments, the selection of the data subset is performed by an Engine Control Unit (ECU). In some embodiments, the selection of the data subset is performed by a computing subsystem of the vehicle 501. In some variations, image data of interest is selected from the sensor data based on at least one feature of the detected event, interior image data, and/or exterior image data. Detected vehicle event features can include an event label generated by the on-board detector, an event severity, and the like… a video segment of the synchronized interior and exterior image data is selected based on the detected vehicle event features, and the video segment spans a window of time extending from a time of the detected event. The window of time can be adjusted based on detected severity of the event, such that the window of time increases as the detected severity increases. In a second variation, at least one image frame of the synchronized interior and exterior image data is cropped to a region of interest based on the detected vehicle event features. Different image regions can be associated with different types of events, and the image frame can be cropped to include a region of interest associated with an event label generated by the on-board detector for the detected event. The area of the cropped region of interest can be determined by a detected severity of the detected event, such that the cropped region of interest increases as the detected severity increases.” This is interpreted as only data of interest associated with the detected event is extracted from the collected data and is transmitted to the remote computing system for event analysis. Therefore, the transmitted data is less than the total data collected.)  

Regarding to claim 9, Sathyanarayana teaches A pre-filtering circuit of a vehicle, comprising: 
	a processor; ([Par. 0125], “one or more portions of a processor or controller.”) and  SMRH:4852-9243-0246.1-- 51 --P A T E N T Docket No. 31EV-296423 (2019-209_P-A-3800) 
	a memory unit operatively connected to the processor, and including instructions that when executed cause the processor to perform ([Par. 0125], “The method of the preferred embodiment and variations thereof can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions. The instructions are preferably executed by computer-executable components preferably integrated with a suitable system and one or more portions of a processor or controller. The computer-readable medium can be stored on any suitable computer-readable media such as RAMs, ROMs, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device. The computer-executable component is preferably a general or application specific processor, but any suitable dedicated hardware or hardware/firmware combination device can alternatively or additionally execute the instructions.”): 
sensing first anomalous vehicle-related data; ([Par. 0055], “Generating the event-based trigger can include detecting a vehicle event and triggering a portion of the method 100 in response to detecting the vehicle event. In variations, detecting the vehicle event can include detecting the onset of a vehicle event (e.g., the onset of a hard braking event based on a deceleration signal exceeding a threshold deceleration value), which can be used to trigger further (e.g., subsequent, simultaneous additional, etc.) vehicle sensor data collection (e.g., activation of high resolution rangefinders based on detection of an object within a threshold radius of the host vehicle using image data).” This is interpreted as the event is detected based on a first set of sensor data that exceeds operating threshold. )
analyzing currently collected vehicle-related data to determine existence of second anomalous vehicle-related data; ([Par. 0055], “Generating the event-based trigger can include detecting a vehicle event and triggering a portion of the method 100 in response to detecting the vehicle event. In variations, detecting the vehicle event can include detecting the onset of a vehicle event (e.g., the onset of a hard braking event based on a deceleration signal exceeding a threshold deceleration value), which can be used to trigger further (e.g., subsequent, simultaneous additional, etc.) vehicle sensor data collection (e.g., activation of high resolution rangefinders based on detection of an object within a threshold radius of the host vehicle using image data).”This is interpreted as once the event is detect based on first set of sensor data, it triggers to further collect subsequent, simultaneous additional vehicle sensor data associating with the event.)
attempting to correlate the first and second anomalous vehicle-related data, and if correlatable, analyzing a series of events represented by the first and second anomalous vehicle-related data; ([[Par. 0052], “Block S200 can include Block S210, which includes processing vehicle sensor data exclusively at the edge computing subsystem. Block S200 includes block S210, which functions to detect a first event based on sensor data (e.g., synchronized interior and exterior image data, synchronized interior image data and IMU data, correlated sensor data, etc.). In some variations, block S210 is performed with an on-board detector e.g., 511 of FIGURE 5 ) that is executing on-board the vehicle, and that includes a first computational model type. In some variations, block S210 includes detecting the first event by implementing a set of rules in the form of a model, such as an artificial neural network (e.g., a convolutional neural network), Bayesian model, a deterministic model, a stochastic and/or probabilistic model, and any other suitable model (e.g., any suitable machine learning as described above).” [Par. 0079 - 0080], “the vehicle computing subsystem 521 automatically labels the vehicle event data collected in response to detection of the first event with information indicating a vehicle event type of the collected data. In some embodiments, the first event includes at least one of a driving maneuver and a near-collision event, and data collected in response to detection of the first event includes at least one of vehicle event data indicating hard braking, passing of a neighboring vehicle, and/or participating in a near-collision. In some variations, the vehicle computing subsystem 521 automatically labels the vehicle event data collected in response to detection of the first event with the on-board label, which identifies the detected first event (e.g., a driving maneuver, a near-collision event, and the like).” This is interpreted as the onboard detector correlates sensor data to determine the first event. The first event along with additional sensor data are then later sent to the remote computing system for further analysis as the remote computing system generates a more accurate result.)
upon a determination that the series of events warrants further analysis, collecting additional vehicle-related data associated with the first and second anomalous vehicle-related data; ([Par. 0062], “In some variations, block S220 samples additional vehicle sensor data from a sensor in addition to sampling data from the interior and exterior cameras, and transmit the additional sensor data to the remote system (e.g., 520). In some variations, block 220 functions to select a data subset from the additional sensor data based on a detected event, and transmit the data subset to the remote system.” This is interpreted as additional sensor data is collected to be sent to the remote computing system.) and 
transmitting the first and second anomalous vehicle-related data and the additional vehicle-related data to a computing entity performing at least one of analysis algorithm function on the first and second anomalous vehicle-related data and the additional vehicle-related data to characterize the series of events. ([Par. 0055], “the method can include transmitting data in response to an event-based trigger; for example, the method can include transmitting crash data (e.g., vehicle sensor data collected during a collision, wherein the collision is determined at the edge computing subsystem) to the remote computing subsystem (e.g., for subsequent analysis) in response to determining that the collision has occurred using the edge computing subsystem (e.g., wherein such a determination acts at the event-based trigger).”; [Par. 0067], “in relation to Block S220, transmitted data can be vehicle sensor data (e.g., raw vehicle sensor data), vehicle event data (e.g., processed outputs of the edge computing subsystem), and/or any combination of vehicle sensor data, vehicle event data, and any other suitable data.”; [Par. 0084], “In some variations, the remote computing subsystem receives additional vehicle sensor data (in addition to the image data) at block S220; and at block S230, the remote detector determines the remote label based the sampled additional vehicle sensor data as well as the sensor data.” [Par. 0025 – 0026], “Each analysis algorithm functions to detect a vehicle event from the sensor data, such as the synchronized interior image data and exterior image data of the vehicle (e.g., 501, shown in FIG. 2). Different analysis algorithms preferably detect different vehicle events, but multiple analysis algorithms can detect the same event, an analysis algorithm can detect multiple events, or have any suitable relationship with the remainder of the analysis algorithms. The algorithms (on-board detector, e.g., 511 shown in FIG. 2) stored at the onboard vehicle system can be: a smaller version of the algorithm (remote detector, e.g., 521 shown in FIG. 2) stored and/or executed by the remote computing system (e.g., 520), the first several layers of the remote computing system's algorithm, precursor algorithms to the remote computing system's algorithms, a different algorithm (e.g., different detector, using a different model) from that of the remote algorithm(e.g., remote detector) for the same event or feature, or be otherwise related to the remote computing system's algorithms. Each local algorithm preferably has a remote algorithm counterpart, but the onboard system can alternatively have more or different algorithms, as compared to the remote computing system.)


Sathyanarayana teaches to apply at least one of analysis algorithm function to characterize the event based on sensor data, but does not explicitly disclose to perform at least one of an extrapolation function and an interpolation function to analyze the event. 

	However, Zong teaches to perform at least one of an extrapolation function and an interpolation function to analyze the event. ([Par. 0006], “the time stamp of the wheel speed signal is an event-based sampling, which is essentially different from the traditional time-based sampling: the sampling period is not fixed; this brings a series of problems for further spectrum analysis, such as the inability to use the classical time-based sampling. Therefore, a suitable interpolation algorithm needs to be used to convert the event-based sampling into time-based uniform sampling.”; [Par. 0016], “the ring gear wheel speed frequency signal with the production error eliminated is event based sampling. There is an essential difference in time sampling, that is, the sampling period is not fixed, which brings a series of problems for further spectrum analysis. For example, classical discrete signal analysis methods cannot be used for filtering and discrete Fourier transform. Therefore, an interpolation algorithm is required. Convert the event-based sampling to time-based uniform sampling; after the interpolation operation is completed, the non-uniformly sampled round-speed sampling data is uniformly sampled”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Sathyanarayana to incorporate the teaching of Zong. The modification would have been obvious because by interpolating sensor data, it converts event-based sampling into time-based uniform sampling and “the basic idea of the interpolation algorithm is as follows: on the premise of the kernel function, with each time-based interpolation point as the center, the weighted average of the surrounding points is used as the interpolation result, so as to avoid the influence of the sensitivity of linear interpolation on noise;”(Zong, [Par. 104]). Therefore, it allows a more accurate result of the event analysis.).

Regarding to claim 10, the combination of Sathyanarayana and Zong teaches the system of claim 9.
Sathyanarayana further teaches wherein the first and second anomalous vehicle-related data comprise anomalous data values relative to first and second thresholds, respectively. ([Par. 0055], “variations, detecting the vehicle event can include detecting the onset of a vehicle event (e.g., the onset of a hard braking event based on a deceleration signal exceeding a threshold deceleration value), which can be used to trigger further (e.g., subsequent, simultaneous additional, etc.) vehicle sensor data collection (e.g., activation of high resolution rangefinders based on detection of an object within a threshold radius of the host vehicle using image data)” wherein the first set of sensor data is based on operating threshold such as a threshold deceleration value, and the additional sensor data is based on detecting of an object within a threshold radius of the host vehicle.

Regarding to claim 11, the combination of Sathyanarayana and Zong teaches the system of claim 10.
Sathyanarayana further teaches wherein the first and second thresholds characterize preferred vehicle operating limits or conditions. ([Par. 0055], “variations, detecting the vehicle event can include detecting the onset of a vehicle event (e.g., the onset of a hard braking event based on a deceleration signal exceeding a threshold deceleration value), which can be used to trigger further (e.g., subsequent, simultaneous additional, etc.) vehicle sensor data collection (e.g., activation of high resolution rangefinders based on detection of an object within a threshold radius of the host vehicle using image data)” wherein the operating threshold such as a threshold deceleration value is preferred to vehicle operating limit, and the threshold such as a radius threshold is preferred to a condition.)

Regarding to claim 12, the combination of Sathyanarayana and Zong teaches the system of claim 9.
Sathyanarayana further teaches wherein the instructions that when executed cause the processor to attempt to correlate the first and second anomalous vehicle-related data, comprise instructions to base the attempted correlation on one of a scenario pattern specified by the entity performing the at least one of the analysis algorithm function or relational information pre-programmed in the pre-filtering circuit. ([Par. 0024], “variations, the onboard vehicle system (e.g., 510, shown in FIG. 2) stores a set of analysis algorithms (models, detectors, on-board detectors, e.g., 511). Each analysis algorithm functions to detect a vehicle event from the sensor data, such as the synchronized interior image data and exterior image data of the vehicle (e.g., 501, shown in FIG. 2). Different analysis algorithms preferably detect different vehicle events, but multiple analysis algorithms can detect the same event, an analysis algorithm can detect multiple events, or have any suitable relationship with the remainder of the analysis algorithms. In some variations, analysis algorithms (detectors) include image processing algorithms (e.g., down sampling algorithms, etc.), image analysis algorithms (e.g., object detectors, feature detectors, pose detectors, object trackers, etc.), event detectors (e.g., near-collision detectors, collision detectors, distraction detectors, tailgating detectors, etc.), alert generators (e.g., that generate a set of alerts for a given event based on driving context, etc.), or any other suitable set of analysis algorithms. In a specific example, the near-collision detector can execute the method disclosed in U.S. application Ser. No. 15/705/043 filed 14 Sep. 2017, incorporated herein in its entirety; however, near-collision events can be otherwise determined. Each of the analysis algorithms(detectors) can have a prioritization, wherein higher-prioritized algorithms can be preferentially executed and/or lower-prioritized algorithms can be preferentially shut down based on operation parameters (e.g., thermal parameters, computational availability, etc.). The prioritization can be predetermined, dynamically determined based on driving context (and/or detected vehicle events), specified by the remote computing system, or otherwise determined. Alternatively, the analysis algorithms (detectors) can be unprioritized.” This is interpreted as the algorithm for correlating an event the an onboard computer is specified by the remote computing system.)

Zong teaches an interpolation function could be used as an analysis algorithm function to characterize an event based on sensor data as described in claim 9 above.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sathyanarayana in view of Lowe et al (Publication No. US 20200294385 A1; hereafter Lowe).
Regarding to claim 16, Sathyanarayana teaches the vehicle of claim 14.
Sathyanarayana teaches to collect sensor data associated with a triggered event from the host vehicle as described in claim 14 above, but does not explicitly disclose wherein the communications circuit receives vehicle-to- everything communications from at least one of a roadside unit and a neighboring vehicle from which at least a portion of the vehicle-related data and the additional vehicle-related data originates.

However, Lowe teaches wherein the communications circuit receives vehicle-to- everything communications from at least one of a roadside unit and a neighboring vehicle from which at least a portion of the vehicle-related data and the additional vehicle-related data originates. ([Par. 0080 – 0081], “In some embodiments, the probe data can be obtained from recalling data or other information from a memory device included as a part of the vehicle electronics 20, such as the memory 34 of the onboard computer 30 or the memory of the BCM 24. Additionally or alternatively, the vehicle can use onboard vehicle sensors (e.g., onboard vehicle sensors 42-48) to capture onboard sensor data, which can be included as at least part of the probe data. In some embodiments, the vehicle can use short-range wireless communication (SRWC)circuitry to communicate with one or more nearby vehicles or other wireless devices to collect probe data. For example, in one embodiment, the vehicle can carry out vehicle-to-vehicle (V2V) communications with other nearby vehicles or other devices so as to obtain probe data from these other vehicles or devices. This probe data from the other vehicles can include onboard vehicle sensor data that is collected by the other nearby vehicles, and/or may include sensor data (or other data) from one or more edge computing systems (e.g., roadside units and/or associated sensors). The method300 then continues to step 330.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Sathyanarayana to incorporate the teaching of Lowe. The modification would have been obvious because by receiving relevant sensor data associated with the triggered event from entities other than the host vehicle, it allows to check if the data collected from the host vehicle is accurate. From that, the event analysis result would be significantly more reliable.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668